In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-21-00328-CV

RACHEL HANNAH HUSKINS, Appellant            §    On Appeal from the 467th District
                                                 Court

                                            §    of Denton County (21-6190-467)
V.
                                            §    August 31, 2022

                                            §    Memorandum Opinion by Justice
MARCUS EVERETT GARCIA, Appellee                  Birdwell

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s order. It is ordered that the order of the trial court is

affirmed.

      It is further ordered that Appellant Rachel Hannah Huskins shall pay all costs

of this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Wade Birdwell
                                           Justice Wade Birdwell